ORDER
PER CURIAM.
Plaintiffs, Union Seventy Partnership, et al., appeal from the trial court’s grant of summary judgment in favor of defendant, Mark Twain Bank, in an action for breach of contract and misrepresentation.
We have reviewed the record on appeal and find that no error of law appears. An opinion would have no precedential value. However, the parties have been provided with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).